REPUBLISHED OPINION
PER CURIAM.
On the court’s own motion the opinion previously published at 577 So.2d 1341 is republished in order to correct the scrivener’s error detailed below. See Washington v. State, 92 Fla. 740, 745-46, 110 So. 259, 261 (1926).
At 577 So.2d 1346, in the left-hand column, in the penultimate sentence of the first paragraph (which is continued from the preceding page), the opinion reads as follows:
The presumption is rebuttable, and failure of a lease to contain all of the enumerated elements neither precludes a determination of unconscionability nor raises a presumption of unconscionability.
(Emphasis added).
The sentence should read as follows:
The presumption is rebuttable, and failure of a lease to contain all of the enumerated elements neither precludes a de*1032termination of unconscionability nor raises a presumption of conscionability.
Except for the above-stated correction, the opinion is otherwise unchanged.
It is so ordered.